Citation Nr: 1550350	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

2.  Entitlement to service connection for a back disability, to include degenerative disc disease of the lumbosacral spine.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Esquire




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to January 1985.  

These matters come before the Board of Veterans' Appeals (Board) from February 2006 and February 2014 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the February 2006 decision, the RO denied the Veteran's petition to reopen a claim of service connection for degenerative disc disease of the lumbosacral spine with history of radiculopathy as new and material evidence had not been submitted.  In the February 2014 decision, the RO denied the Veteran's petition to reopen a claim of service connection for major depressive disorder as new and material evidence had not been submitted and denied entitlement to service connection for a bilateral knee strain and hypertension.

In September 2009, the Board remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for a back disability for further development and to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a July 2010 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In November 2010, the Board granted the petition to reopen the claim of service connection for a back disability and remanded the underlying claim for further development.

The Board denied the claim of service connection for a back disability by way of a May 2012 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In an August 2013 memorandum decision, the Court set aside the Board's May 2012 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The Board remanded the issue of entitlement to service connection for a back disability in February 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2014 remand, the Board explained that a February 2010 VA opinion as to the etiology of the Veteran's claimed back disability was insufficient in light of the Court's August 2013 memorandum decision.  The Board noted, in pertinent part, that the February 2010 opinion failed to discuss treatment records dated from 1992 through 1999 which include evidence of back symptoms.  These records pre-date the Veteran's work-related back injury in 1999.  Hence, a remand was necessary to afford the Veteran a new VA examination to assess the etiology of his claimed back disability.  The examiner was instructed to specifically discuss the following:

	(a)  a March 1992 complaint of low back pain and subsequent diagnosis of 
	exacerbation of cervical and lumbosacral spine strain and sprain, lumbar 
	degenerative syndrome, and bulging disc;
	(b)  the multiple 1998 complaints of back pain that was diagnosed as a
	lumbar sprain in June 1998;

	(c)  the December 1999 and May 2000 private evaluations, which found the
	Veteran to have residuals of disc herniation and lumbosacral strain and strain 
	superimposed on pre-existing degenerative disc disease and include 
	conclusions that the Veteran's "overall disability of the lumbar spine is 
	greater due to the pre-existing condition"; and

	(d)  the October 2009 and June 2010 private physician's letters, in which the
	physician diagnosed the Veteran with multiple lumbar spine disorders and 
	opined that these disorders are "related to a previous back injury that he 
	sustained during his military service."

A VA examination was conducted in May 2014 and the Veteran was diagnosed as having a lumbosacral strain, degenerative arthritis of the spine, degenerative disc bulge, and herniation at L5-S1 with bulging disc.  The physician who conducted the examination opined that the Veteran's back disability was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of injury during service.  The examiner reasoned, in pertinent part, that the Veteran reported in a letter to the Social Security Administration that his back pain began in 1999 while working in a warehouse.  However, the remainder of the examiner's rationale does not include any discussion of the evidence of treatment for back symptoms prior to 1999 and does not specifically address the items listed above, as requested by the Board in its February 2014 remand.  

In addition, a June 2014 opinion as to the etiology of the Veteran's claimed back disability from L.W. Yang, M.D. was received by VA in August 2014.  As the May 2014 opinion does not include a discussion of all specific evidence identified in the Board's February 2014 remand and the May 2014 examiner did not have an opportunity to review and address the June 2014 opinion from Dr. Yang, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current back disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) .

The May 2014 VA examination report reveals that the Veteran continued to receive treatment for his back disability from Dr. Palat.  Although records from this physician have already been obtained and associated with the file, they are only dated to May 2010.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2) .  These steps have not yet been taken to obtain all additional relevant treatment records from Dr. Palat dated since May 2010.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Also, following a July 2014 supplemental statement of the case, the June 2014 opinion from Dr. Yang as to the etiology of the claimed back disability has been associated with the file.  As pertinent evidence was received subsequent to the July 2014 supplemental statement of the case, as this evidence was not considered by the AOJ, and as the Veteran's substantive appeal was received prior to February 2, 2013, the Board is required to remand the issue of entitlement to service connection for a back disability for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2015) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

With respect to the issues of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability and entitlement to service connection for a bilateral knee disability and hypertension, the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference on his March 2015 substantive appeal (VA Form 9).  He has a right to a hearing, but one has not yet been scheduled for these issues.  See 38 C.F.R. § 20.700(a), (e) (2015).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by way of videoconference regarding the issues of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability and entitlement to service connection for a bilateral knee disability and hypertension.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a back disability from Dr. Palat dated from May 2010 through the present and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.
 
3.  Obtain and associate with the file all updated records of the Veteran's treatment from the VA Medical Center in Philadelphia, Pennsylvania dated from January 2014 through the present and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the May 2014 VA examination to review the file (including a copy of this remand, all relevant records contained in VBMS and the Virtual VA system, and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current back disability.

For any current back disability identified (i.e., any back disability diagnosed since December 2004), the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back injuries and symptoms in service, is related to his physical duties in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall acknowledge and comment on all back disabilities diagnosed since December 2004, all instances of treatment for back problems in the Veteran's service treatment records, his reported back injuries in service, his post-service work-related back injury in 1999, the records of treatment for back problems prior to the 1999 work injury (which are dated as early as 1992), and the Veteran's reports of continuing back problems in the years since service.  

The opinion provider must also specifically discuss the following evidence in the context of his/her opinion and its accompanying rationale:

(a)  a March 1992 complaint of low back pain and subsequent diagnosis of exacerbation of cervical and lumbosacral spine strain and sprain, lumbar degenerative syndrome, and bulging disc;
	
(b)  the multiple 1998 complaints of back pain that was diagnosed as a lumbar sprain in June 1998;

(c)  the December 1999 and May 2000 private evaluations, which found the Veteran to have residuals of disc herniation and lumbosacral strain and strain superimposed on pre-existing degenerative disc disease and include conclusions that the Veteran's "overall disability of the lumbar spine is greater due to the pre-existing condition"; 

(d)  the October 2009 and June 2010 private physician's letters, in which the physician diagnosed the Veteran with multiple lumbar spine disorders and opined that these disorders are "related to a previous back injury that he sustained during his military service."; and

(e)  Dr. Yang's June 2014 opinion.

The opinion provider must provide reasons for each opinion given.

If the May 2014 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

5.  If the claim of service connection for a back disability remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the June 2014 opinion from Dr. Yang and all additional relevant evidence received since the July 2014 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




